Citation Nr: 0916453	
Decision Date: 05/01/09    Archive Date: 05/12/09

DOCKET NO.  07-05 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
ankle disability.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
knee disability.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 
1991.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision issued by 
the St. Louis, Missouri, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  This case was 
previously before the Board in December 2008.

The reopened claims of entitlement to service connection for 
right ankle disability, left knee disability, and right knee 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A February 1992 RO decision, in pertinent part, denied 
service connection for right ankle disability, left knee 
disability, and right knee disability.

2.  Evidence received subsequent to the February 1992 RO 
decision does, by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
to substantiate the claims of service connection for right 
ankle disability, left knee disability, and right knee 
disability, and raises a reasonable possibility of 
substantiating those claims.


CONCLUSIONS OF LAW

1.  The February 1992 RO decision that denied service 
connection for right ankle disability, left knee disability, 
and right knee disability is final.  38 U.S.C.A. § 7105 (West 
2002 & Supp. 2008).

2.  Evidence received since the February 1992 RO decision is 
new and material, and the Veteran's claims of service 
connection for right ankle disability, left knee disability, 
and right knee disability are reopened.  38 U.S.C.A. § 5108 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable decision to reopen the claims on 
appeal, any deficiency as to notice consistent with Kent v. 
Nicholson, 20 Vet. App. 1 (2006) or provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) is rendered 
moot.

Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. §§ 1110 1131; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

VA is required to evaluate the supporting evidence in light 
of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which the veteran served, the veteran's 
military records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a).

Generally, a final VA rating decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7105(c).

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence," 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in January 2005), and the 
new definition applies.  "New" evidence means existing 
evidence not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

A February 1992 RO decision denied (in pertinent part) the 
Veteran's request of service connection for right ankle 
disability, left knee disability, and right knee disability.  
Following notice to the Veteran, with his appellate rights, 
in February 1992, no appeal was taken from that 
determination.  As such, the February 1992 RO decision is 
final.  38 U.S.C.A. § 7105.  

As for evidence of record at the time of the February 1992 RO 
decision, the Board notes that service treatment records 
revealed that the Veteran sought treatment for right ankle 
problems on multiple occasions.  Service treatment records 
reflect that on two separate occasions (November 1975 and May 
1979) the Veteran's right ankle was fitted with a short 
walking cast.

As for the right knee, service treatment records reflect that 
complaints were made in March 1969 and April 1985.  The April 
1985 treatment record noted that the Veteran's right knee had 
"gone out" in the morning subsequent to playing racquetball 
the previous evening.  Examination revealed that ligaments 
were intact but there was pain with stressing of the medial 
collateral ligament; a positive McMuray test to the medial 
compartment was noted.

A September 1971 service treatment record noted that the 
Veteran had injured his left knee playing tag football and 
had received trauma to his left lower extremity.  The 
assessment included good range of motion of the left knee, 
and X-rays revealed no significant abnormalities.

A report of VA examination in December 1991 noted physical 
examination of the lower extremities revealed no abnormality.  
The diagnoses included history of right knee pain, currently 
asymptomatic with no functional impairment, and history of 
right ankle injury, currently asymptomatic with no functional 
impairment.

The February 1992 RO decision denied service connection for 
the disabilities on appeal on the basis that there was no 
demonstration of current chronic disability.  The evidence 
added to the claims file subsequent to the February 1992 RO 
decision includes January 2007 private X-rays revealing right 
and left knee degenerative joint disease.  Physical 
examination conducted in April 2007 revealed positive drawer 
and Lachman testing of the right knee.  The April 2007 
private record reveals that the Veteran was receiving 
injections for his knees.

As for the right ankle, the Board observes that a May 1994 
private medical record notes that the Veteran had sought 
treatment (including being seen in the emergency room) for 
right ankle pain in April 1994.  The Veteran was assessed 
with first degree right ankle strain ATF ligament and was 
given an ankle brace.  An August 2001 private record noted 
that the Veteran had twisted his right ankle and fallen.  The 
Veteran was assessed with right ankle sprain and was told to 
do no more than light duty walking.  A May 2007 private 
record noted that the Veteran had right ankle dorsiflexion to 
just 10 degrees.

The Board finds that diagnoses of chronic right knee, left 
knee, and right ankle disabilities have been demonstrated.  
As such, the Board finds that the current chronic 
disabilities pertain to unestablished facts necessary to 
substantiate the claim, and raise a reasonable possibility of 
substantiating the claims.  Hence, the additional evidence, 
when considered in conjunction with the record as a whole, is 
both new and material, and requires that the claims be 
reopened.


ORDER

The appeal to reopen the claims of entitlement to service 
connection for right knee disability, left knee disability, 
and right ankle disability is granted.


REMAND

The Board has determined that new and material evidence has 
been received sufficient to reopen the claims of service 
connection for right knee disability, left knee disability, 
and right ankle disability.

The Board first notes that there does not appear to be a copy 
of the Veteran's service separation examination of record.  
The Board can find no indication that the Veteran declined to 
undergo such an examination.  The Board finds that an attempt 
to obtain such examination (to include requesting a copy from 
the Veteran) should be undertaken.

While the Board has found that the evidence has supported 
reopening these claims, whether the Veteran has a right 
ankle, left knee, or right knee disability that is related to 
service is a medical question and requires medical expertise.  
As such, the Board finds that the Veteran should be afforded 
a VA examination to address the medical matters presented by 
this appeal.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 
20 Vet. App. 79 (2006).

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The AOJ should attempt to obtain the 
Veteran's service separation examination 
(to include requesting a copy from the 
Veteran) and associate it with the claims 
file.

2.  The Veteran should be scheduled for 
the appropriate VA examination to 
determine whether he has any right knee, 
left knee, or right ankle disability 
related to service.  Following 
examination of the Veteran and review of 
the claims file, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the Veteran 
has any current right ankle, left knee, 
or right knee disability that is related 
to service.

3.  The AOJ should then readjudicate the 
reopened claims of entitlement to service 
connection for right knee disability, 
left knee disability, and right ankle 
disability.  If any of the benefits 
sought is not granted to the Veteran's 
satisfaction, a supplemental statement of 
the case should be issued, and the 
Veteran and his representative should be 
afforded the appropriate period to 
respond.  Thereafter, the case should be 
returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


